DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the method of Claims 1-5, 8, 10-14, and 16 in the reply filed on 4 May 2022 is acknowledged.

Status of the Claims
Claims 1-16 are pending.
Claims 6, 7, 9, and 15 are withdrawn from consideration as directed to non-elected inventions.
Claims 1-5, 8, 10-14, and 16 are presented for examination and rejected as set forth below.

Priority
The instant application is a National Stage entry of International application PCT/IB2019/050304 filed 15 January 2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 relating to Italian application 102018000001168 filed 17 January 2018.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, 10-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (EP 3246047) (of record) as evidenced by Fang (Kang Fang, et al, Cisplatin-Induced Senescence an Growth Inhibition in Human Non-Small Cell Lung Cancer Cells with Ectopic Transfer of p16INK4a, 16 Oncol. Res. 479 (2007)).
Applicants claims are directed to methods of “preventing and/or treating a pathology associated with cellular senescence,” which dependent claims 2 and 3 indicated is represented by any of a Markush-type listing of tumors, by the administration of an ALK tyrosine kinase receptor inhibitor to the subject.  Claims 8 and 13 specify that the ALK tyrosine kinase receptor inhibitor is, among others, alectinib.  Claims 4, 5, 11, 12, 14, and 16 specify that the method is to also include the administration of particular additional active agents such as the chemotherapeutic agent cisplatin, or where the additional active either has no senolytic activity, which applicant’s specification specifies is an agent which selectively removes senescent cells (see Specification, pg.4, L.3-4), or which is capable of activating senescence.  Claim 10 indicates that the ALK tyrosine kinase receptor inhibitor is administered as a composition comprising carriers, diluents, or excipients.
Sakamoto describes treating non-small cell lung cancer cells with a combination of cisplatin and the ALK tyrosine kinase receptor inhibitor alectinib of the instant claims.  [0015].  Sakamoto indicates that the combination of an ALK tyrosine kinase receptor inhibitor and additional chemotherapeutic agents including VEGF inhibitors provides better tumor response when compared to the administration of each agent individually.  [0012-13], see also “Fig. 1D” (demonstrating that the combination of alectinib and cisplatin provides for improved shrinkage of tumor volume when compared to the tumor volume reduction of each agent administered individually).  Fang indicates that cisplatin was, at the time of the instant application, known to activating senescence as required by Claim 14, and is recognized as a widely effective cytotoxic agent against a variety of cancer cells and types.  (Pg. 479; 487).  This informs the skilled artisan that the combination of alectinib and cisplatin described by Sakamoto addresses the limitations of Claims 4, 5, 8, 11-14, and 16, because the art recognizes that cisplatin both is not an agent which selectively removes senescent cells, addressing the requirement of Claim 12 that the additional agent “have no senolytic activity,” and is an agent which activates senescence as is required by Claim 14.  Sakamoto indicates that each of renal and lung cancers may suitably be treated by the administration of agent combinations described.  [0051].  Sakamoto indicates that the therapeutic combinations described may be provide in a variety of dosage forms including each of injectable solutions or oral dosage forms employing excipients suitable for such routes of delivery.  [0021-22; 0047-49].  
Sakamoto, as evidenced by Fang, therefore suggests that combinations of alectinib and cisplatin were known to be useful in the treatment of, among others, non-small cell lung cancer when administered as an excipient-containing dosage form to a subject in need of having their cancer treated.  The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation.  Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  Where, as here, the reference does not provide any motivation to select this specific combination of lung cancer treatment, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have selected combinations of alectinib and cisplatin were known to be useful in the treatment of, among others, non-small cell lung cancer when administered as an excipient-containing dosage form to a subject in need of having their cancer treated from within the Sakamoto disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613